Allowability Notice
1. This action is in response to the amendment filed 29 July 2020.
Claims 1-27 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
3. Allowed Claims: Claims 1-27, are allowed.
4. Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:
35 U.S.C. §101
Applicant’s claimed invention does not recite, as per the 2019 PEG, an abstract idea (e.g. a mental process, a method of organizing human activity, such as a fundamental economic concept or managing interactions between people, or a mathematical relationship, formula, or calculation), or any other judicial exception.

35 U.S.C. §103
The closest prior art of record includes Yeager, et al. (20140278294) describing using information received from a user through a graphical user interface, forming and storing elements that define a model and Hsiung, et al. (20030083756) describing a system for monitoring an industrial 
Other close art of record includes Weldon, et al. (7287000) describing a configurable pricing system that allows users to define or modify data used to analyze, evaluate, improve, and design pricing changes according to the user's need, Karr, et al. (GB2354387A) describing a system for computing the likely location, and Buuya et al. (Buyya, Rajkumar & Murshed, M. & Abramson, David & Venugopal, Srikumar. (2005). Scheduling parameter sweep applications on global Grids: A deadline and budget constrained cost-time optimization algorithm. Softw., Pract. Exper.. 35. 491-512. 10.1002/spe.646.) describing an optimization algorithm for scheduling. The references fail to teach a methods, systems and apparatus for calibrating data and, more specifically, to methods, systems and apparatus for calibrating data using relaxed benchmark constraints.
5. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        
/ALAN S MILLER/Primary Examiner, Art Unit 3683